Per Ciirtam.
The ease arises under the Workmen’s Compensation act. The commissioner awarded compensation for an eye injury. The workman was employed as a core maker. Part of his work was to clean the cores with sand. He got sand in his eye. The injury was aggravated by a disease called interstitial keratitis. Any blow, or dirt, or dust in the eye will bring the infection to the surface.
The Court of Common Pleas overlooked this testimony, establishing the causal connection between the blow and the injury, and reversed the findings of the commissioner.
We think there is evidence to support the findings of the commissioner, but not to support the findings of the Common Pleas Court. Atchison v. Colgate & Co., 3 N. J. Mis. R. 451; Charlock v. Kellogg Co., 4 Id. 260
The judgment of the Court of Common Pleas reversing the findings of the commissioner is reversed, with costs.